*526The opinion of the Court was drawn up by
Tenney, C. J.
To this action of trespass, for taking certain spirituous liquors, the defendants plead the general issue, which is joined; and file a brief statement, in which Henry B. Farnham, one of the defendants, justifies the taking as city marshal of the city of Bangor, under a warrant issued by the judge of the police court of that city on May 27, 1853; and the other defendants justify as the servants of said Farnham.
Erom the pleadings and the evidence it appears that the taking by defendants was the original seizure under the warrant ; and the plaintiff did not present his case, as claiming a right to recover, by reason of any irregularity in the proceedings of the city marshal afterwards.
The complaint and the warrant were a justification to the city marshal, and the other defendants, who aided him in the seizure. According to the agreement of the parties the plaintiff must become Nonsuit.
Appleton, Cutting, Davis, and Kent, J. J., concurred.